White, Presiding Judge.’
There can be no question as to the fact that the newspaper publication, which is the subject matter of the charge laid in the indictment, is libelous per se, and, in our opinion, the indictment is amply sufficient to charge the, offense of libel.
*258We are further of opinion that the evidence fully establishes the fact that defendant circulated the libel with malicious design, by reading and exhibiting it to others (Penal Code, Art. 621), and that he did so with intent to injure the reputation of Bur chill, the libeled party. (Penal Code, Art. 616.)
We find no error in the proceedings and judgment of conviction in this case for which the judgment should be reversed, and it is therefore affirmed.
- Affirmed,
Opinion delivered May 17, 1884.